This matter presents a timely appeal from a decision rendered by the Mahoning County Common Pleas Court, Domestic Relations Division, overruling the motion to vacate judgment filed by defendant-appellant, Augustine Paul Biscardi.
On September 14, 1993, appellant filed a complaint for divorce against plaintiff-appellee, Patricia Anne Biscardi. At the time said complaint was filed, appellant was represented by legal counsel, however, by correspondence dated October 11, 1993, appellant advised his legal counsel that services would no longer be required as he had decided not to proceed with the termination of his marriage in a contested manner. On December 2, 1993, the trial court filed a judgment entry granting the motion to withdraw filed by appellant's legal counsel. *Page 290 
The parties jointly executed a separation agreement on November 24, 1993, setting forth the terms and conditions to dissolve their marital relationship. A petition for dissolution of marriage was then filed on December 6, 1993, incorporating said separation agreement. At the time the petition was filed, appellee was represented by counsel however, appellant, having acknowledged his right to obtain his own legal counsel in writing, chose to proceed unrepresented.
Following a final hearing on the parties' petition, the trial court filed its decree of dissolution of marriage on February 10, 1994, incorporating the separation agreement executed by the parties as its order in this case.
On November 7, 1997, appellant filed a motion to vacate a portion of the decree and separation agreement, arguing that the provision regarding spousal support was unconscionable and contrary to law. Various motions and responses were filed by appellee, including a memorandum in opposition to appellant's motion to vacate and a motion to strike. Pursuant to Local Rule 28, the trial court considered the motions and responses without oral argument on behalf of each party and filed its judgment entry on June 12, 1998, overruling both appellee's motion to strike and appellant's motion to vacate. It is from this decision that the within appeal emanates.
Appellant's sole assignment of error on appeal alleges:
  "The trial court erred in not sustaining appellant's motion to vacate the judgment pursuant to Civ.R. 60(b)(5)."
Civ.R. 60(B) provides, in pertinent part:
  "Mistakes; Inadvertence; Excusable Neglect; Newly Discovered Evidence; Fraud; etc. On motion and upon such terms as are just, the court may relieve a party * * * from a final judgment, order or proceeding for the following reasons: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly discovered evidence * * *; (3) fraud * * *, misrepresentation or other misconduct of an adverse party; (4) the judgment has been satisfied * * *; or (5) any other reason justifying relief from the judgment. The motion shall be made within a reasonable time, and for reasons (1), (2) and (3) not more than one year after the judgment, order or proceeding was entered or taken. A motion under this subdivision (B) does not affect the finality of a judgment or suspend its operation.
  "The procedure for obtaining any relief from a judgment shall be by motion as prescribed in these rules."
In order to prevail on a motion for relief from judgment pursuant to Civ.R. 60(B), the movant must demonstrate: (1) a meritorious claim or defense and (2) entitlement to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5); and (3) timeliness of the motion. GTE Automatic Electric, Inc.v. ARC *Page 291 Industries, Inc. (1976), 47 Ohio St.2d 146. The question of whether relief should be granted is within the sound discretion of the trial court. Rose Chevrolet, Inc. v. Adams
(1988), 36 Ohio St.3d 17, 20. An abuse of discretion connotes more than an error of law or judgment, it implies that the trial court's attitude was unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore (1983), 5 Ohio St.3d 217.
Appellant argues that his motion to vacate was made within a reasonable time given the interminable duration of spousal support and the fact that he ultimately retained counsel following the trial court's decree of dissolution. Appellant maintains that the trial court erred in overruling his motion to vacate as such action constituted an unjust operation of law in light of the inequitable and unequal property distribution in this case. Appellant states that said inequitable and unequal property distribution occurred because he lacked the benefit of legal counsel at the time he executed the separation agreement.
As his first basis for relief from judgment, appellant specifically points to the permanent spousal support which he agreed to pay to appellee, complaining that the trial court's order concerning same was contrary to law. Appellant cites toKoepke v. Koepke (1983), 12 Ohio App.3d 80 and Kunkle v. Kunkle
(1990), 51 Ohio St.3d 64, for the proposition that an award of spousal support should be terminable upon a date certain, especially where both parties have the potential to be self-supporting. Appellant states that as appellee was graduating from college with a degree in economics, she had many marketable skills and the ability to become self-supporting and therefore, a permanent award of spousal support was not only improper, but unjustified.
Appellant's second basis for relief from judgment rests upon the improper calculation of spousal support. Appellant states that he was required to pay appellee fifty percent of his total earned income each year minus the actual income taxes paid on such income until either party died or appellee remarried, whichever occurred first. Appellant again cites to Kunkle,supra for the contention that fashioning an award based upon a percentage of income, when the award is in the form of a penalty or is not based upon the payee's need, is unreasonable.
Appellant's final basis for relief from judgment is that, in light of the totality of the circumstances presented in this case, the entire separation agreement executed by the parties is unconscionable as against public policy. Appellant points out that according to the terms of the separation agreement, appellee was to retain the marital residence, all the furnishings located in the marital residence, the Mercedes vehicle and all stock accounts held with Butler, Wick and Company. Appellant further points out that he was required to pay appellee up to $125,000.00 for an addition to the marital residence, $5,000.00 to furnish the new addition, the mortgage on the marital residence, fifty percent of any funds derived from a sale *Page 292 
or lease of appellant's professional and/or business interests and fifty percent of any funds received by appellant from refinancing his professional and/or business interests. Appellant argues that these conditions are unconscionable and unfair.
Appellant concludes that as appellee's earning potential has greatly increased, a permanent award of spousal support is unjustified and therefore, the trial court erred in overruling his motion to vacate.
A review of the record in the case sub judice reveals that the separation agreement in question was not unconscionable, unfair, contrary to law or against public policy. At all relevant times, appellant had the opportunity to review the separation agreement with legal counsel of his choice and acknowledged his decision not to do so in writing. Appellant does not allege that he was coerced or threatened in any way into executing the separation agreement. Interestingly, in his correspondence dated October 11, 1993 relinquishing the services of legal counsel, appellant stated:
  "I must live with the decisions ultimately made. Further, I must live with myself and the  spirit of my choices — both past and present. In the context of my present circumstances, and whatever may come after, I can no longer proceed in any contested fashion."
Furthermore, the record indicates that appellant had an annual gross income of $536,000.00, while appellee only had an annual gross income estimated at $10,000.00.
The cases to which appellant cites in support of his contentions on appeal do not address vacating a separation agreement which was voluntarily entered into by the parties, as was the circumstance in the case at bar. This court has previously addressed the matter at issue in Tsangaris v.Tsangaris (July 9, 1997), Mahoning App. No. 94-C.A.-126, unreported, wherein we stated:
  "The Supreme Court has held, on a number of occasions, that a party may not use Civ.R. 60(B) to circumvent the terms of a settlement agreement simply because, with hindsight, he or she has thought better of the agreement which was entered into voluntarily and deliberately. See generally  Knapp v. Knapp (1986), 24 Ohio St.3d 141, 145, * * *; Crouser v. Crouser (1988), 39 Ohio St.3d 177,  180, * * *. While Knapp and Crouser dealt with the more specific issue of whether the 'no longer equitable' language of Civ.R. 60(B)(4) is available to obtain relief from the terms of a settlement agreement, the rationale used by the court is equally applicable here; that is, the principal of finality of judgments weighs heavily against allowing parties to be relieved from calculated, deliberate choices. See Knapp, supra, at 145, * * *; Crouser, supra, at 180-181, * * *."
It should also be noted that not only did appellant voluntarily execute the separation agreement in question, said separation agreement did not contain a provision specifically *Page 293 
authorizing the trial court to modify or terminate spousal support. In re Adams (1989), 45 Ohio St.3d 219 provides guidance on this point as the Ohio Supreme Court held that a trial court is without jurisdiction to modify or terminate an award of spousal support as delineated in a separation agreement which was incorporated into a decree of dissolution of marriage absent a reservation of jurisdiction in the agreement.
The Ohio Supreme Court has recently reiterated the position which it held in Knapp, supra, concerning relief from judgment pursuant to Civ.R. 60(B) and recognized that dissolution proceedings could be modified under Civ.R. 60(B)(1), (2) or (3) only where the parties had specifically reserved jurisdiction in the trial court to modify the separation agreement. In re:Whitman (1998), 81 Ohio St.3d 239.
Based upon the record, we cannot find that appellant has established a meritorious claim or defense entitling him to relief from the separation agreement pursuant to Civ.R. 60(B). Likewise, as to the second prong of the Civ.R. 60(B) test set forth in GTE Automatic Electric, Inc., supra, we cannot find that appellant has shown an entitlement to relief under one of the subsections of Civ.R. 60(B).
Absent a reservation of jurisdiction in the trial court to modify the separation agreement, appellant had the burden to show by clear and convincing evidence that he signed the separation agreement due to undue influence, duress or fraud. (See DiPietro v. DiPietro (1983), 10 Ohio App.3d 44). Based upon appellant's correspondence to his former counsel relieving legal services and given appellant's written acknowledgment within the separation agreement that he would proceed unrepresented, it is clear that appellant had the opportunity to seek the advice of legal counsel and chose not to avail himself of such option. There is nothing within the record to suggest that appellant executed the separation agreement due to undue influence, duress or fraud. Thus, appellant has failed to satisfy both the first and second prongs of the Civ.R. 60 (B) test delineated in GTE Automatic Electric, Inc. Even assuming arguendo that appellant met the timeliness requirement under the third prong of the Civ.R. 60(B) test, in order to prevail on a motion for relief from judgment, appellant must demonstrate that he has met all three prongs under said test. This, appellant cannot do.
Appellant's sole assignment of error on appeal is found to be without merit.
The judgment of the trial court is affirmed.
Donofrio, J., concurs.
Vukovich, J., concurs.
  _______________________________ EDWARD A. COX, PRESIDING JUDGE *Page 294